deadly weapon causing substantial bodily harm.                 See   NRS
                200.481(2)(g)(2). While he contends that other evidence contradicted this
                testimony, it was for the jury to determine the weight and credibility to
                give the conflicting testimony. Bolden v. State, 97 Nev. 71, 73, 624 P.2d
                20, 20 (1981).
                            Second, Newcastle argues that the district court erred in
                denying his motion to dismiss based on a violation of Brady v. Maryland,
                373 U.S. 83 (1963). He asserts that the State failed to disclose video
                evidence that indicated that Officer Green handled the purported weapon,
                a large mixing paddle, without gloves and had checked the weapon out to
                other inmates that day. The video also showed the door to the crime scene
                could be opened without breaking the evidence tape. We conclude that
                this claim lacks merit. w[T]here are three components to a Brady
                violation: the evidence at issue is favorable to the accused; the evidence
                was withheld by the state, either intentionally or inadvertently; and
                prejudice ensued, i.e., the evidence was material." Browning v. State, 120
                Nev. 347, 369, 91 P.3d 39, 54 (2004) (quoting Mazzan v. Warden, 116 Nev.
                48, 67, 993 P.2d 25, 37 (2000)). Evidence explaining the presence of
                another's DNA on the purported weapon and showing that the crime scene
                was not secure was favorable to Newcastle. However, the State did not
                withhold the evidence, but produced it during trial. The district court
                permitted Newcastle to recall Officer Green for examination about the
                statement he made in the video. Moreover, Newcastle failed to
                demonstrate the late disclosed evidence was material. In light of the
                evidence that he was found standing above the victim holding a large
                mixing paddle, admitted that he "did it," and the victim's blood was found



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A
                 on the paddle and his clothing, he failed to demonstrate prejudice
                 resulting from the late disclosure.
                                Third, Newcastle argues that the district court erred in
                 denying his motion for a new trial based on juror misconduct. He
                 contends that two jurors expressed the sentiment that Newcastle "was in
                 prison for a reason," which seemed to indicate they were disregarding the
                 instruction regarding Newcastle's presumption of innocence. In order to
                 "prevail on a motion for a new trial based on juror misconduct, the
                 defendant must present admissible evidence sufficient to establish: (1) the
                 occurrence of juror misconduct, and (2) a showing that the misconduct was
                 prejudicial." Meyer v. State, 119 Nev. 554, 563-64, 80 P.3d 447, 455 (2003).
                 "A jury's failure to follow a district court's instruction is intrinsic juror
                 misconduct." See Valdez v. State, 124 Nev. 1172, 1186, 196 P.3d 465, 475
                 (2008). "[O]ily in extreme circumstances will intrinsic misconduct justify
                 a new trial." Id. at 565, 80 P.3d at 456. We conclude that the district
                 court did not abuse its discretion in concluding that this situation did not
                 arise to such a level. See Servin v. State, 117 Nev. 775, 792, 32 P.3d 1277,
                 1289 (2001) (reviewing district court decision on timely motion for new
                 trial for abuse of discretion). The comments may have indicated that the
                 jurors had disregarded the instructions by considering improper,
                 unadmitted character evidence. However, considering the aforementioned
                 evidence of Newcastle's guilt and that the expressed sentiment of the
                 jurors would be the same regarding any of the other possible perpetrators,
                 Newcastle failed to demonstrate a "reasonable probability or likelihood
                 that the juror misconduct affected the verdict." Meyer, 119 Nev. at 564, 80
                 P.3d at 455.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1047A    e
                            Having considered Newcastle's contentions and concluded that
                they lack merit, we
                            ORDER the judgment of conviction AFFIRMED.




                                                        -10-A AA               J.
                                                 Hardesty


                                                                               J.
                                                 ------AeCrA'
                                                 Douglas


                                                                               J.




                cc: Hon. Steve L. Dobrescu, District Judge
                     State Public Defender/Ely
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Attorney General/Ely
                     White Pine County Clerk




SUPREME COURT
     OF
   NEVADA
                                                    4
(0) 194m e